          Case 1:19-cr-00247-NONE-SKO Document 20 Filed 10/29/20 Page 1 of 4

 1 HEATHER E. WILLIAMS, #122664
   Federal Defender
 2 CHRISTINA M. CORCORAN, NY Bar #5118427
   Assistant Federal Defender
 3 2300 Tulare Street, Suite 330
   Fresno, California 93721
 4 Telephone: (559) 487-5561
 5 Attorneys for Defendant
   TRACEY JACKSON
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-cr-00247-NONE-SKO

12          Plaintiff,                                  STIPULATION TO CONTINUE
13                          v.

14   TRACEY JACKSON,                                    Date: December 16, 2020
                                                        Time: 1:00 p.m.
15          Defendant.                                  Judge: Hon. Sheila K. Oberto
16
17
18          This case is set for a hearing on November 4, 2020, which the parties stipulate to continue to

19 December 16, 2020, for the reasons set forth below. On April 17, 2020, this Court issued General Order
20 617, which suspends all jury trials in the Eastern District of California scheduled to commence before
21 June 15, 2020. This General Order was entered to address public health concerns related to COVID-19.
22          Although the General Order addresses the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally


                                                         1
30

31
           Case 1:19-cr-00247-NONE-SKO Document 20 Filed 10/29/20 Page 2 of 4

 1 or in writing”).
 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
 5 justice served by taking such action outweigh the best interest of the public and the defendant in a
 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in
 9 a speedy trial.” Id.
10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
11 T4). The Government’s position is that although the Speedy Trial Act does not directly address
12 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
13 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
14 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
15 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
16 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
17 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).
18 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
19 by the statutory rules.
20          In light of the foregoing, this Court should consider the following case-specific facts in finding
21 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)
22 (Local Code T4). If continued, this Court should designate a new date for the status conference. United
23 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be
24 “specifically limited in time”).
25                                                     STIPULATION
26          Plaintiff, United States of America, by and through its counsel of record, and defendant
27 TRACEY JACKSON, by and through defendant’s counsel of record, stipulate to continue the hearing in
28 this matter, which is currently set for November 4, 2020, until December 16, 2020. In support thereof,


                                                           2
30

31
          Case 1:19-cr-00247-NONE-SKO Document 20 Filed 10/29/20 Page 3 of 4

 1 the parties stipulate that:
 2          1. The Defendant,     TRACEY JACKSON, is currently charged with violation of 18 U.S.C. §
 3              1791 – introducing contraband into a federal prison. The defendant is continuing to review
 4              the discovery and needs time to do so.
 5          2. The government has provided discovery and sent the defense a proposed plea agreement in
 6              March 2020. As a consequence, the parties agree that a continuance until December 16,
 7              2020, at 1:00 p.m is warranted.
 8          3. The parties stipulate that the period of time from November 2, 2020, through December 16,
 9              2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and
10              (iv) because it results from a continuance granted by the Court at defendants’ request on the
11              basis of the Court’s finding that the ends of justice served by taking such action outweigh the
12              best interest of the public and the defendant in a speedy trial.
13
14          IT IS SO STIPULATED.
15 Dated: October 29, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
16
17                                                            /s/ Thomas Newman
                                                              Thomas Newman
18
                                                              Assistant United States Attorney
19
20 Dated: October 29, 2020                                    /s/ Christina Corcoran
                                                              CHRISTINA CORCORAN
21                                                            Attorney for Defendant
                                                              TRACEY JACKSON
22
23
24
25
26
27
28


                                                          3
30

31
          Case 1:19-cr-00247-NONE-SKO Document 20 Filed 10/29/20 Page 4 of 4

 1                                                  ORDER
 2          IT IS ORDERED that the status hearing set for November 4, 2020, at 1:00 p.m. is continued
 3 until December 16, 2020, at 1:00 p.m.
 4          IT IS FURTHER ORDERED THAT the period of time from November 2, 2020, through
 5 December 16, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)
 6 and (iv) because it results from a continuance granted by the Court at defendants’ request on the basis of
 7 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the
 8 public and the defendant in a speedy trial.
 9
     IT IS SO ORDERED.
10
11 Dated:      October 29, 2020                                  /s/   Sheila K. Oberto             .
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         4
30

31
